 



Exhibit 10.3
Form of Director Grant
Copano Energy
Long-Term Incentive Plan
Grant of Restricted Units

         
Grantee:
               
 
       
Grant Date:
      , 200___
 
       

1.   Grant of Restricted Units. Copano Energy, L.L.C. (the “Company”) hereby
grants to you ___ Restricted Units under the Copano Energy Long-Term Incentive
Plan, as amended (the “Plan”) on the terms and conditions set forth herein and
in the Plan, which is incorporated herein by reference as a part of this
Agreement. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. Capitalized terms used in this Agreement but
not defined herein shall have the meanings ascribed to such terms under the
Plan, unless the context requires otherwise.   2.   Regular Vesting. Except as
otherwise provided in Paragraph 3 below, the Restricted Units granted hereunder
and any distributions made by the Company with respect to the Restricted Units
shall become vested in accordance with the following schedule:

                   Cumulative   Vesting Dates   Vested Percentage

    Any distributions on a Restricted Unit shall be held by the Company without
interest until the Restricted Unit with respect to which the distribution was
made becomes vested or is forfeited and then paid or forfeited, as the case may
be. In the case of distributions with respect to Restricted Units that vest, any
such distributions shall be paid no later than 30 days after the date of
vesting.   3.   Events Occurring Prior to Regular Vesting.

  (a)   Death, Disability or Retirement. If you cease to be a member of the
Board as a result of your death, disability that is expected to prevent you from
performing your duties as a director for 12 or more months, or is expected to
result in your death prior to such time, or your retirement on or after reaching
age 70, the Restricted Units then held by you, and any distributions thereon
held by the Company, automatically will become fully vested on the Designated
Vesting Date (as defined below) that coincides with or immediately follows such
termination.

 



--------------------------------------------------------------------------------



 



  (b)   Other Terminations. If you cease to be a member of the Board for any
reason other than as provided in Paragraph 3(a) above, all unvested Restricted
Units then held by you, and all distributions thereon then held by the Company,
automatically shall be forfeited.     (c)   Change of Control. All outstanding
Restricted Units held by you, and all distributions thereon then held by the
Company, automatically shall become fully vested upon a Change of Control.

    For purposes of this Agreement, the “Designated Vesting Dates” shall be
February 15, May 15, August 15 or November 15.   4.   Unit Certificates. A
certificate evidencing the Restricted Units shall be issued in your name,
pursuant to which you shall have all voting rights. The certificate shall bear
the following legend:

     The Units evidenced by this certificate have been issued pursuant to an
agreement made as of ___, 200___, a copy of which is attached hereto and
incorporated herein, between the Company and the registered holder of the Units,
and are subject to forfeiture to the Company under certain circumstances
described in such agreement. The sale, assignment, pledge or other transfer of
the Units evidenced by this certificate is prohibited under the terms and
conditions of such agreement, and such Units may not be sold, assigned, pledged
or otherwise transferred except as provided in such agreement.
     In lieu of delivery of a certificate to you, the Company may (i) cause the
certificate to be delivered upon issuance to the Secretary of the Company as a
depository for safekeeping or (ii) cause its transfer agent to reflect the
issuance of the Restricted Units to you without the issuance of a certificate,
in either case until a forfeiture occurs or the restrictions lapse pursuant to
the terms of this Agreement. Upon request of the Company, you shall deliver to
the Company a unit power, endorsed in blank, relating to the Restricted Units
then subject to the restrictions. Upon the lapse of the restrictions without
forfeiture, the Company shall cause a certificate or certificates to be issued
without legend in your name in exchange for any certificate evidencing the
Restricted Units.

5.   Limitations Upon Transfer. All rights under this Agreement shall belong to
you alone and may not be transferred, assigned, pledged, or hypothecated by you
in any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

-2-



--------------------------------------------------------------------------------



 



6.   Restrictions. By accepting this grant, you agree that any Units which you
may acquire upon vesting of this award will not be sold or otherwise disposed of
in any manner which would constitute a violation of any applicable federal or
state securities laws. You also agree that (i) any certificates representing the
Units acquired under this award may bear such legend or legends as the Committee
deems appropriate in order to assure compliance with applicable securities laws,
(ii) the Company may refuse to register the transfer of the Units acquired under
this award on the transfer records of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Units to be acquired under this award.   7.   Withholding of
Tax. To the extent that the grant or vesting of a Restricted Unit results in the
receipt of compensation by you with respect to which the Company or an Affiliate
has a tax withholding obligation pursuant to applicable law, unless other
arrangements have been made by you that are acceptable to the Company or such
Affiliate, you shall deliver to the Company or the Affiliate such amount of
money as the Company or the Affiliate may require to meet its withholding
obligations under such applicable law. No issuance of an unrestricted Common
Unit shall be made pursuant to this Agreement until you have paid or made
arrangements approved by the Company or the Affiliate to satisfy in full the
applicable tax withholding requirements of the Company or Affiliate.   8.  
Section 83(b) Election. As a condition of receiving this grant, you acknowledge
and agree that if you desire to make an election under Section 83(b) of the
Internal Revenue Code with respect to the Restricted Units granted hereby that
you will execute such election no later than the last day of the month that
includes the Grant Date specified above and you shall provide a copy of the
election to the Company within five business days following the end of such
month.   9.   Insider Trading Policy. The terms of the Company’s Insider Trading
Policy are incorporated herein by reference.   10.   Binding Effect. This
Agreement shall be binding upon and inure to the benefit of any successor or
successors of the Company and upon any person lawfully claiming under you.   11.
  Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.   12.   Modifications. Except
as provided below, any modification of this Agreement shall be effective only if
it is in writing and signed by both you and an authorized officer of the
Company. Notwithstanding anything in the Plan or this Agreement to the contrary,
(a) if the Committee determines that the terms of this grant do not, in whole or
in part, satisfy

-3-



--------------------------------------------------------------------------------



 



    the requirements of new Section 409A of the Internal Revenue Code, the
Committee, in its sole discretion, may unilaterally modify this Agreement in
such manner as it deems appropriate to comply with such section and any
regulations or guidance issued thereunder, and (b) the Committee, in its sole
discretion, may unilaterally modify this Agreement in any manner that does not
materially reduce your benefit.   13.   Governing Law. This grant shall be
governed by, and construed in accordance with, the laws of the State of Texas,
without regard to conflicts of laws principles thereof.

                      Copano Energy, L.L.C.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

-4-